Case 1:21-cv-02092-PAE Document 6-11 Filed 03/11/21 Page 1 of 6

EXHIBIT K

Bank of Utah’s December 16 Lease Default and Termination Notice
Case 1:21-cv-02092-PAE Document 6-11 Filed 03/11/21 Page 2 of 6

 

Honda Aircraft Company, LLC

6430 Ballinger Road

Greensboro, NC 27410 USA
Attention: contracts@haci-honda.com

Re: Lease Agreement dated January 31, 2026 .
December 16, 2020

Ladies and Gentlemen:

Reference is made to {i) that certain Lease Agreement, dated as of January 31, 2020, as
amended by that certain Rent Deferral Agreement dated as of April 15, 2020 and that certain
Second Amendment to Aircraft Lease Agreement dated as of November 19, 2020 {and as at any
time further amended, modified, restated, or supplemented, the “Lease Agreement’), by and
between Bank of Utah, not in its individual capacity but solely as Owner Trustee (in such capacity,
the “Owner Trustee”) and the Lessee and (ii) each of the other Operative Documents. Capitalized
terms not otherwise defined herein shall have the meanings ascribed to such terms in the Lease
Agreement (and, if not defined therein, the meanings ascribed to such terms in the other Operative
Documents, as applicable). ,

1. Events of Default

- (a). In respect of the Aircraft with manufacturers serial numbers 42000155, 42000156,
42000073, 42000111, 42000118, 42000160 and 42000161 {the “Currently Leased
Airera i), we refer to Section 5(a) of the Lease Agreement, which provides that the Lessee
is under an obligation to pay to the Owner Trustee a payment with respect-to each Aircraft,
on the First Basic Payment Date if applicable and on each applicable Basic Payment Date
thereafter, to and including the Base Term Expiry Date, in an amount equal to the Basic
Payment for such Aireraft.

(b) Lessee has failed to comply with Section 5{a) of the Lease Agreement in respect of
payments which are currently past due, in the amounts of $394,3261.10, $394,582.17,
$485,294.60, $485,550.68, $485,806.75, and $486, 062.83, which inclide Basic Payments
which were due on July 15, 2020, August 15, 2020, September 15, 2020, October 15, 2020,
November 15, 2020, and December 15, 2020 respectively, with respect to the Currently
Leased Aircraft (the “Lease Basic Payments”) as well as past due instalment payments of

the Deferred Rent Amount (the “Deferred Rent Instalment Payments”, together with the
Lease Basic Payments, the “Past Due Lease Payments”).

{c) As a result of the Past Due Lease Payments not being paid when due, an Event of Default
has occurred and is continuing under Section 24(a) of the Lease Agreernent.

{d) Asa result of Lessee’s failure to perform its obligations pursuant to the Purchase Agreement
to cause to be delivered to the Lessor the Aircraft other than the Currently Leased Aircraft
and pursuant to Section | of the Lease Agreement to lease such Aircraft from the Lessor
pursuant thereto and its purported repudiation of the Lease in respect of any additional
Aireraft required to be delivered by Lessee thereunder, which has been stated by Lessee in

FIGIGHIT? A TISTV TAG?
Case 1:21-cv-02092-PAE Document 6-11 Filed 03/11/21 Page 3 of 6

(a)

{b)

recent phone calls and emails from Lessee’s Chief Financial Officer, Jason Marrone, as well
as internal legal counsel at Lessee (the “Lease Repudiation”), an Event of Default has
occurred and is Continuing under Sections 24(d), 24(f) and 24(k) of the Lease Agreement.

Demand for Payment of Default Payment Amount

Accordingly, pursuant to Section 25(a) of the Lease Agreement, due to the occurrence
and continuation of the aforementioned Events of Default, Lessor hereby declares the

payment in full of the Default Payment Amount (as calculated pursuant fo Section 25{a)
of the Lease Agreement) by 5: oa EST on Friday, December 18, 2020. Such
Default Payment Amount is equal to $111,439,607.55. Such amount excludes additional
fees and expenses, including legal fees due from Lessee to counsel to Trustor and Lender
and fees owed to Seraph Aviation Management Limited in relation to the termination of the
Lease Agreement (such amount, $1,400,000) but includes the amount of principal and
interest due to Lender from Lessee under the Lease Agreement, equal to $30,121,966.33
(including a prepayment penalty amount of $2,985,059.75).

We remind you that your payment obligations under the Lease, as expressly set forth in
Section 11 of the Lease (The Lessee’s Payment Obligations), are absolute and unconditional
under all circumstances and not subject to any abatements whatsoever. We also call your
attention to Section 23 of the Lease Agreement (Lessee Acknowledgement and Agreement), °
whereby Lessee has agreed to pay directly to Lender all amounts owed by Lessee under the
Lease Agreement.

We are, under separate cover, demanding that American Honda Motor Co., Inc. (as
Guarantor and Parent. Guarantor) immediately satisfy all of its obligations to Lessor under
the Guaranty and the Honda Parent Guarantees, including, but not limited to, the obligation
to pay the Lessor the Default Payment Amount referenced above.

Cancellation of Lease Agreement

J

Additionally, due to the occurrence and continuation of such Events of Default and pursuant
to Section 25(b)(ii) of the Lease Agreement, Owner Trustee, on behalf of Lessor, hereby
cancels the Lease Agreement and terminates Lessor’s obligations thereunder, effectively
immediately, Pursuant to Section 25(b)i0) of the Lease Agreement, Lessee’s tight to use the
Aircraft or any part thereof is hereby terminated and Lessee remains liable under the Lease
Agreement in accordance with its terms.

Reservation of Rights

The Owner Trustee is entitled to exercise all of its respective rights and remedies under the ©
Lease Agreement, the Operative Documents and/or under Applicable Law including,
without limitation, the right to take legal action to enforce the obligations of the Lessee to
pay all sums due under the Lease Agreement and/or to claim damages for breach of the
Lease Agreement, to take possession of each Currently Leased Aircraft, of to require the
redelivery of each Currently Leased Aircraft.

This letter is served without prejudice to any of the Owner Trustee’s rights and remedies
under the Lease Agreement, the Operative Documents and/or under Applicable Law,

' including, but not limited to, all remedies as a lessor and/or secured creditor in default under

PEN29G2TT AIRS T7897
Case 1:21-cv-02092-PAE | Document 6-11 Filed 03/11/21 Page 4 of 6

(c)

(dl)

fe}

(6)

(g)

Articles 2A and 9, as applicable, of the New York UCC, all of which rights and remedies are
specifically reserved without prejudice to the Owner Trustee’s continuing obligations under
the Lease Agreement and the Operative Documents, including, without limitation, their
obligations to insure, repair and maintain each Aircraft, all of which remain in full force and
effect.

The rights of the Owner Trustee:

(i) are cumulative and not exclusive of any rights or remedies provided by law;
(ii) — may be exercised as often as necessary;

(iii) may be waived only in writing and specifically; and

{iv} shall not be impaired, waived or precluded by delay or omission in exercising any
‘right, power or privilege available under the Operative Documents or otherwise
available to the Owner Trustee under law.

For the avoidance of doubt, this letter is not intended to provide a comprehensive list or
description of the Events of Default that may currently be continuing under the Lease
Agreement, including, but not limited to, in relation to the Lease Repudiation, and all of the
Owner Trustee’s rights and remedies under the Operative Documents in respect of any
failure to pay any additional amounts due under the Lease Agreement, are fully reserved.

Neither this letter, nor any other discussions or correspondence that any person may engage
in with any party concerning this letter or any defaults, shall be in any way construed as a
waiver of any rights, a course of dealing or an extension of any grace period that may be
available.

Please note that the Events of Default under the Lease Agreement as described in this letter
are not meant to be exhaustive of all defaults and Events of Default that may have occurred
under the Lease Agreement, the Guaranty, the Parent Guarantee, the Purchase Agreements
or any other Operative Documents as of the date of this letter or may occur with the passage
of time, giving of notice, or both, and there may be additional defaults and Events of Default
urider the Operative Documents as of the date of this letter. Owner Trustee docs not waive
or agree to forbear in the exercise of any rights or remedies against HAC or the Guarantor in
connection with the Events of Default or any other default or Events of Default under the
Operative Documents.

Lessor further reserves and preserves all rights and remedies available to it in connection
with the Lease Agreement and the other Operative Documents and at law or in equity,
including, without limitation, the right to charge interest at the default rate set forth in the
Lease. Nothing contained herein is intended to constitute a release, waiver, Hmitation, or
modification of the foregoing. The acceptance by Lessor of any partial payment of the

- obligations due and owing to Lessor under the Operative Documents shall not be deemed a

waiver of any default or Event of Default under the Operative Documents {including the
Events of Default identified herein), a cure of any existing default under the Operative
Documents or a limitation of any of Lessor's rights reserved herein as to the fill amount of
any unpaid balance. Any delay or forbearance by Lessor in the enforcement or pursuit of
any of its rights and remedies under the Lease Agreement, Guaranty, Parent Guarantees or
any other Operative Document ar applicable law shall not constitute a waiver thereof, nor

"TAGQIS2FTL F3BR F897
Case 1:21-cv-02092-PAE Document 6-11 Filed 03/11/21 Page 5 of 6

shall it be a bar to the exercise of Lessor’s rights or remedies at a later date. Owner
Trustee will continue to strictly construc and enforce the express terms of the Lease
Agreement, the Guaranty, the Parent Guarantees and all other Operative Documents.

(h) ‘This letter is designated an Operative Document.

(i) THIS LETTER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, BUT EXCLUDING TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, ALL OTHER CONFLICTS OF LAWS
PRINCIPLES AND CHOICE OF LAW RULES OF THE STATE OF NEW YORK.

{Signature page to follow]

F30294 277 YT NGS £7897
Case 1:21-cv-02092-PAE Document 6-11 Filed 03/11/21 Page 6 of 6

Regards,

BANK § f UYAH, not in its individual capacity,
but sol¢ly as Qwner Trustee of Matterhorn HondaJet Trust | (as Lessor)

 

APPLE BANK FOR SAVINGS, as Lender

By: Dana Wlac/hmnen
Naine: Dana Mackinnon
Title: Senior Vice President

 

lee:

Honda Aircraft Company, LLC, as Residual Value Guarantor
6430 Ballinger Road

Greensboro, NC 27410 USA

Attention: contractstd@thaci handa.com

American Honda Motor Ce., Inc., as Guarantor
1919 Torrance Blvd

Torrance, CA 90501 USA

Attention: Mike Ryan

Email: mike rvani@iahm. honda.com

Mayer Brown LLP, Counsel to Trustor and Lender
{221 Avenue of the Americas

New York, New York 10070-1001

Attention: George Miller

Email: gmillen@maverbrown.com

MAS One USA LLC

3420 South Ocean Blvd, #10T
Highland Beach, FL 32487
Attention: Douglas Brennan

Email: douglas. brennan@igmail.com

FEOZOAITI A FIRSN F897
